MEMORANDUM **
Rodolfo Molina, Jr., appeals the 293-month sentence imposed upon remand following this court’s decision to vacate his sentence in his 28 U.S.C. § 2255 appeal. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we affirm.
This court previously vacated and remanded Molina’s case to the district court based on the government’s concession that Molina’s criminal history should be recalculated. See United States v. Simpson, 229 F.3d 1161 (9th Cir.2000) (unpublished). In the instant appeal Molina does not allege error in the calculation of his criminal history. Instead, Molina raises issues unrelated to the correct application of the sentencing guidelines with respect to his criminal history. Because these issues are beyond the limited scope of our prior remand, they are not properly before us and we do not address them. See United States v. Pimentel, 34 F.3d 799, 800 (9th Cir.1994).1
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. We deny as moot Molina's request for reassignment on remand.